Appellant was convicted in the County Court of Williamson County of simple assault, and his punishment fixed at a fine of five dollars.
The charge as made in the indictment, was that appellant unlawfully made an assault upon one Annie Matoska, by striking, wounding, and bruising her with his hands and fists.
The facts, as contended for by the State, show that appellant "grabbed" the alleged injured female with one hand, and put his other hand on her body at or near her privates, accompanying such acts with an insulting proposal to her. These facts, if believed by the jury, would constitute such a striking as to amount to an assault and battery.
The slightest degree of force, would be such battery. Donaldson v. State, 10 Tex.Crim. App., 307; Ware v. State, 24 Tex Crim. App., 521.
Taking hold of a woman without her consent, and in such a way as to cause in her a sense of shame, or a disagreeable emotion of the mind is sufficient, under our statute, to constitute an assault. — Art. 1009, Vernon's Penal Code, and authorities cited.
The name of the injured party was alleged to be Matoska. Her husband said he always spelled it Matosky. We think the namesidem sonans. — Dickson v. State, 28 S.W. Rep., 815; Alexander v. State, 25 S.W. Rep., 127; State v. Griffie, 23 S.W. Rep., 878; State v. Foster, 1 Texas Crim. App., 531; Cline v. State,34 Tex. Crim. 415; Ex parte Holland, 53 Tex. Crim. 301, 108 S.W. Rep., 1181.
The court charged the jury that before they could convict appellant they must believe that the assault was committed "as alleged in the indictment." This was sufficient, and the Court did not err in refusing the special charge asked by appellant.
Finding no error in the record, the judgment of the trial court is affirmed.
Affirmed. *Page 274